     Case 2:16-cv-01738-JAM-AC Document 99 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                      No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    A.B. OROZCO, et al.,
15                       Defendants.
16

17          By order filed November 20, 2020, defendant Sahota was ordered to supplement his

18   responses to discovery and notify the court within twenty-one days, and plaintiff was given thirty

19   days to file a renewed motion to compel if any of the discovery disputes remained unresolved.

20   ECF No. 83 at 8. After Sahota failed to file the required notice, he was ordered to show cause

21   why sanctions should not issue. ECF No. 86. Upon consideration of Sahota’s response, the order

22   to show cause was discharged and Sahota’s deadline to comply with the November 20, 2020

23   order was extended to January 8, 2021. ECF No. 88. Plaintiff was then given until January 22,

24   2021, to file a renewed motion to compel if any of the discovery disputes remained unresolved.

25   Id.

26          On January 8, 2021, defendant Sahota filed a notice that his supplemental responses to

27   discovery had been served. ECF No. 89. A few days later, the court received plaintiff’s motion

28   to compel in which he claimed that the disputes addressed in the November 20, 2020 order
                                                      1
     Case 2:16-cv-01738-JAM-AC Document 99 Filed 02/09/21 Page 2 of 2


 1   remain unresolved. ECF No. 91. However, because the motion was dated January 2, 2021, it was
 2   denied as premature and plaintiff was given a brief extension of his deadline to file a motion to
 3   compel in the event he believed the responses served on January 8, 2021, were deficient. ECF
 4   No. 94. Plaintiff has now filed a notice stating that he would like to revisit his June 15, 2020
 5   motion to compel, ECF No. 97, and Sahota has responded by affirming that his responses were
 6   served on January 8, 2021, and that he would re-serve them no later than February 8, 2021, when
 7   counsel returned to his office, ECF No. 98.
 8          It is unclear from plaintiff’s renewed motion whether he did not receive the supplemental
 9   responses from defendant Sahota or whether he received responses and believes they are
10   deficient. Without such additional information, the court is unable to rule on the renewed motion
11   to compel. Plaintiff must therefore clarify for the court whether he received Sahota’s
12   supplemental responses. If plaintiff has received the supplemental responses and believes they
13   are deficient, he must also specifically identify which responses he believes are deficient and
14   why. The court cannot determine whether Sahota has failed to comply with the November 20,
15   2020 order without first knowing the contents of the supplemental responses and plaintiff’s
16   objections to them.
17          Accordingly, IT IS HEREBY ORDERED that:
18          1. Within twenty-one days of the service of this order, plaintiff must notify the court
19   whether he received defendant Sahota’s supplemental responses to discovery. If plaintiff has
20   received the responses, he must also specifically identify which responses he believes are
21   deficient and why. Failure to do so will result in the motion to compel being denied.
22          2. Defendant Sahota may file a response to plaintiff’s supplemental briefing within
23   twenty-one days of service and plaintiff may file a reply within fourteen days of service of the
24   response.
25   DATED: February 8, 2021
26

27

28
                                                        2
